Case 1:19-cv-00067-JJM-LDA Document5 Filed 02/21/19 Page 1 of 3 PagelD #: 88

Rev. 10/13
United States District Court .
District of Rhode Island7i¢ 0 2) da os
bs (ol Ge APPLICATION TO PROCEED
Plaintiff WITHOUT PREPAYMENT OF

FEES AND AFFIDAVIT
v. CASE NUMBER: [i [¢~CV-n0ae7 - Qu- DA

Ue tabla Loan Sevvitias [Me
Defendant

L, Sowbul Cale, Abd Mob — F , declare that | am the (check appropriate box)
[ZF retitioner/Plaintitt/Movant [| other

in the above-entitled proceeding; that in support of my request to proceed without prepayment of fees or costs
under 28 U.S.C. § 1915, | declare that | am unable to pay the costs of these proceedings and that | am entitled to
the relief sought in the complaint/petition/motion.

In support of this application, | answer the following questions under penalty of perjury:

1. Are you currently incarcerated? mic FAjno (If “No,” go to part 2)

If “Yes,” state the place of your incarceration:

Are you employed at the institution? [ | Yes Ee

Do you receive any payment from the institution? [ | Yes

 

If the answer is “Yes,” attach a certified ledger sheet from the institution(s) of your incarceration
showing at least the past (6) six months’ transactions.

2. Are you currently employed? [| Yes gE] No

a) If the answer is “Yes,” state the amount of your take-home salary or wages and pay period
and give the name and address of your employer:

b) If the answer is “No,” state the date of your last employment, the amount of your take-
home salary or wages and pay period, and the name and address of your last employer.

Also, explain how you have been supporting vourselt Uph Aiuenslivent, Ae
ut fo bt Setmm tm wy febor rive mar slleets,
Dh + Prveg Are | Seehen fy ot the
Loves pasar Alt bts [feos lar ty Be. Kar is Bde
a Liver Cats’

 

 
Case 1:19-cv-00067-JJM-LDA Document5 Filed 02/21/19 Page 2 of 3 PagelD #: 89

3. Have you received in the past (12) twelve months, or do you anticipate receiving in the future, any
money from any of the following sources?

z

a) Business, profession or other self-employment [| Yes No

b) Rent payments, interest or dividends [| Yes FEo

c) Pensions, annuities or life insurance payments | |ves {Ao
ee

(Z
d) Disability or workers compensation payments [ves Frio

e) Gifts or inheritances [_|ves Za|No
Z
f) Any other persons or sources [ves dno

If the answer to any of the above is “Yes,” describe each source of money and state the amount
received and what you expect you will continue to receive:

4, List anyone who helps support you or shares support in any way and describe the type and amount of
such support for the last twelve months. If no one, write “NO ONE.”

5. Do you have any cash or checking or savings accounts? [| Yes {7Aiio

if “Yes,” state the total amount:

6. Do you own any real estate, stocks, bonds, securities, other financial instruments, automobiles or any
other thing of value? . tebs No

If “Yes,” describe the property and state its value: :
fr Ar iw FO Cg fate ($s 7 a Lb.

Larflant

7. Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
expenses? fA \ves No

If “Yas,” describe and provide the amount of the monthly expense: ZL.
/ Gac~ aR hur fo Ary. Zo fade . fs Pea f fe

Ca rpland oirel At Aunty trate th A Ceow ling fy,

 
Case 1:19-cv-00067-JJM-LDA Document5 Filed 02/21/19 Page 3 of 3 PagelD #: 90

8. Do you have any debts or financial obligations? [| Yes Ape

if “Yes,” describe the amounts owed and to whom they are payable:

9. Have you transferred any assets within the last 12 months prior to filing this application?

[re Bho

if “Yes,” describe the asset and state its value:

10. List the persons who are dependent on you for support, state your relationship to each person and
indicate how much you actually contribute to their support. Please list minor children by initials only.

Al bther hue ahd berelera they Steer fA KK
ESlet ace fa bt Seyret wer PrAvi ter KC.

i declare under penalty of perjury that the above information is true and correct.
2121/4 dnd Teli POLO
Cc

Date CY Signature of Applicant

NOTICE TO PRISONER: A prisoner seeking to proceed without prepayment of fees shall submit an
affidavit stating all assets. In addition, a prisoner must attach a statement certified by the appropriate
institutional officer showing all receipts, expenditures, and balances during the last six months in your
institutional accounts. If you have multiple accounts, perhaps because you have been in multiple
institutions, attach one certified statement of each account.

 

FOR COURT PURPOSES ONLY:

 

 

APPROVED DENIED

 

 

 

 

 

 

 

U.S. MAGISTRATE JUDGE DATE

 

 

 

 

 
